 In the Matter of W. T. SMITH LUMBER COMPANYaln,dINTERNATIONALWOODWORKERS OF AMERICA, C. I. O.Case No. 15-C-1065.Decided September 14,1948DECISIONANDORDEROn January 8,'1947,1 Trial Examiner Charles W: Schneider issuedhis `Intermediate'-Report in the 'above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the Complaint be'dismissed, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, counsel for the Board and the Union, respectively,filed exceptions to the Intermediate Report and supporting briefs;and counsel for the Respondent filed a rebuttal brief.`On July 19, 1948, the Board 2 rescinded its previous grant of theRespondent's request for a hearing 'for the purpose of oral argument:At the same time the Board afforded all parties an opportunity to'submit within 15 days, if desired, supplemental briefs or written'arguments setting forth the matters that would have been covered inthe oral argument.No such briefs or arguments have been filed.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-'mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUponthe entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National Labor'The Intermediate Report Is incorrectly dated January 8, "1946."2 Pursuant to the provisions of Section 3 (b) of the Act, as amended, the Boardhas dele-gated Its powers in connection with this case to a three-man panel consisting of the under-signed Board Members [Chairman Herzog and Members Murdock and Gray.]79 N. L. R. B., No. 82.606 W. T. SMITH LUMBER COMPANY "607'Relations Board hereby orders that the complaint issued herein againstthe Respondent, W. T. Smith Lumber Company, Chapman, Alabama,,be, and it hereby is, dismissed.INTERMEDIATE REPORT'Mr. Thomas S. Adair,for the Board.Mr. Bentlenj Byrnes,of New Orleans, La., andMr. Calvin Poole,of Greenville,Ala., for the respondent.Messrs. Jerome A. CooperandLucien DeSheles,both of Birmingham, Ala., forthe Union.-STATEMENT OF THE CASEUpon an amended charge filed by International Woodworkers of America,C. I. 0., herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Acting Regional Director for the Fifteenth Region (NewOrleans, Louisiana), issued its complaint dated August 30, 1946, against W. T.Smith Lumber Company, Chapman, Alabama, herein called the respondent,alleging that the respondent had engaged in and wasengagingin unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged,in substance,that, beginning in July 1945, the respondent: (1) interrogated employees con-cerning their union membership and activities; (2) promulgated working rulesfor the purpose of hindering union activities; (3) prohibited conversation andsolicitation concerning the Union; (4) prohibited the dissemination of unionliterature; and (5) about July 26, 1945, discharged and thereafterrefused toreinstate Joe Tom Parrett because of his activities on behalf of the Union.Upon due notice a hearing was held on September 18, 19, and 20, 1946, atGreenville, Alabama, before the undersigned Charles W. Schneider, the TrialExaminer duly designated by the Chief Trial Examiner. The Board, the -re-spondent, and the Union were represented by counsel and participated in thehearing.Full, opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on the issueswas affordedall parties.Atthe opening of the hearing, over objection by the respondent, the complaint wasamended to allege that on September 11, 1945, the respondent discharged andthereafter refused to reinstate Emma Jean Parkman because of her activitieson behalf of the Union. During the course of the hearing the respondent filedits answer in which it admitted certain jurisdictional and other allegations ofthe complaint, but denied the commission of any unfair labor practices.At the close of the evidence ruling was reserved by the undersigned upon amotion by the respondent to dismiss the complaint. This motion is disposed of bythe following findings and recommendations.Counsel for the Board and for therespondent argued the issues orally before the undersigned, and thereaftersubmitted briefs.Upon the entire recordin the case and from hisobservation of the witnesses,the undersigned makes thefollowing : 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINQ$OF 1'4cTI.THE BUSINESS OF THE RESPONDENTW. T. Smith Lumber Company is an Alabama corporation having its principaloffice and place of business at Chapman, Alabama, at which location it is engagedin the manufacture of lumber. During 1945, a representative year, the re-spondent purchased raw materials and supplies valued in excess of $500,000, ofwhich approximately 2 percent was shipped to the Chapman plant from sourcesoutside the State of Alabama.During the same period, the respondent manu-,factured and sold finished products valued in excess of $1,000,000, of whichapproximately 60 percent was shipped and transported to points outside the Stateof Alabama. It is conceded that the respondent is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to membership employeesof the respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESDuring the early part of July 1945, the Union began an organizational driveamong the respondent's employeesThe first meeting was held on July 14.OnAugust 13, 1945, the Union and the respondent` entered' into an agreement for aconsent election.In the election, which was held on September 12, 1945, anoverwhelming majority of the employees voted for the,Union, and it was there-after certified by the Board's Regional Director as the representative of therespondent's production and maintenance employees and truck drivers, but ex-cluding, among others, clerical and supervisory employees.Thereafter therespondent and the Union executed a collective bargaining contract which wasin effect at the time of the hearing in the instant caseDuring the period of time in which the above-related events were taking place,'certain incidents occurred which the Board and the Union contend constitutedunfair labor practices.Thus, during the month of July the respondent promul-gated a set of working rules, allegedly for the purpose of interfering with theUnion campaign.On July 26, 1945,' Joe Tom Parrett, an employee of the re-spondent, was discharged for the stated reason that he had violated the rules byengaging in union activity on company time, and on September 11, Emma JeanParkman was, discharged for the stated reason of non-cooperation. The Boardand the Union contend that Parrett and Parkman were discriminatorily dis-charged for union activity, and that these discharges and the enactment andenforcement of the working rules constituted unfair labor practices.The facts.with respect to these issues are as follows.The enactment of the ridesPrior to July 1945, no comprehensive set of rules regarding employee conducthad ever been adopted by the respondent or communicated to the employees.When it learned of the union drive, the respondent retained John J Curren,,a private labor relations consultant, to advise it.Curren had formerly been aField Examiner for the BoardThereafter, meetings of the respondent's super- W. T. SMITH LUMBER COMPANY609visors were held on several occasions, at which meetings the supervisors weretold that the' respondent's policy towardb the union,drive was' one of complete'neutralityThe supervisors were further instructed to make no statements andAt Curren's first meeting with Floyd McGowan, the respondent's president,-about July 12 and 13, McGowan told Curren that the Union campaign was'causing a lot of unnecessary talking, and inquired as to how the problem shouldbe handled.Upon Curren's advice a set of rules regarding employee conduct`was drafted.These rules, as revised and approved by Curren, were thenprinted and posted by the respondent ' They stated in part as follows :Violation of any the following regulations will constitute proper causefor severe disciplining which may result in discharge of the guilty employee.19.NEGLECT OF DUTYEngaging in activities other than assigned or designated work on cbm-paiiy s time, including unnecessary conversation, loitering, unauthorizedsolicitations, circulation of petitions, balloting, distribution of hand bills,or other literature.25 SOLICITATIONSolicitation of memberships. pledges, subscriptions, or the unauthorizedcollection of money or circulation of petitions. or conducting any outsidebusiness on the company's working prenuseCPinticipation in any wganizational activity of any kind on companytime without permission of the Superintendent30 VISITINGVisiting and excessive talking during working hoursEntering depart-ments other than where assigned to woik without proper authorization bysupervisors.The purpose of these rules, according to the testimony of McGowan and Curren,was, in substance, to protect company time from inordinate devotion to activity'(including union activity) other than work.Prior to the enactment of the rules, the employees had customarily talked aboutall subjects during working hours, and no restriction had apparently been placedon such conductPresident McGowan's testimony was that there had been noslackening in production or efficiency of the employees prior to the adoptionof the rules.There is conflict in the evidence as to the exact time when the rules wereposted in the plant, but they were distributed for posting on July 24, and atleast one set was' posted near the time clock about noon on that day.The dischargeof ParrettJoe Parrett, an electrician, was headquartered in the electrical shopHowever,.his work, which included care of the lights and telephone equipment, requiredhim to cover all parts of the plant. Parrett displayed no interest in the Unionbefore the first meeting on July 14.He attended that meeting; however, becameinterested, signed an application card, and assisted in securing the applications,of others.Thereafter a number of employees requested advice from Parrettabout the Union and be recommended that they join itFollowing aL m6etirig 610DECISIONS OF: NATIONALLABOR,RELATIONS BOARD^ on Ju1y, 21 several employees approached Parrett about becoming a candidatefor the office of president.Parrett indicated a willingness to do so. ,,:';On Tuesday, July 24, 1945, at.around 11 a. m., Parrett appeared at the telephoneswitchboard in the main office of the plant and asked the switchboard operator,.LucilleWalker, to. test-ring the phone at the No. 2 mill.Walker did so and,found that the phone was operating satisfactorily.Walker and Parrett, then hada,conversation about the Union which lasted 10 to 15 minutes. Parrett had no,work to do at the switchboard at that particular time.'During this conversation Parrett explained the benefits of union organizationtoWalker.He also invited her to attend a union meeting later on in the weekand said that he would bring application cards to the office later for the officeemployees to sign.He further stated that he knew that he should not be talkingabout the Union during office hours!As Walker and Parrett were talking, Olive Spann, the office manager, came outof her office. Either because of Parrett's "furtive" manner, or because she knewthat he had previously spoken to other girls, outside the plant, about it, Spannimmediately suspected that Parrett was talking to Walker about the Union.Spann then went into the office of Auditor Shepard, to whom she voiced hersuspicions.When Parrett left, Spann called Walker into Shepard's office andasked her whether Parrett had been talking to her about the Union.Walkertold Spann that he had, and related the conversation. In answer to a questionby Spann as to what business had brought Parrett to the switchboard, Walkersaid that she did not know, since there was nothing wrong with the telephonesto her knowledge.On the following day Spann reported the incident to President McGowan, whosaid that he would consult Curren.On the next day, July 26, when Currenvisited the plant, McGowan related the occurrence to him and asked what actionshould be taken. At Curren's suggestion Spann secured an affidavit from Walker,1The finding that Parrett had no work to do at the switchboard is based on a resolutionof conflicting evidence.Parrett's testimony was that he was working thereThus hetestified that, at the request of Chief Engineer Thesing, his supervisor, he repaired the lineto the No. 2 mill telephone, which was out of order, that he then went to the office andhad Walker test-ring the phone, which she found in order; that, as he was leaving, Walkerasked him to repair a plug on the switchboard ; and that while he was attempting to makethis repair something was said about the Union which led into a conversationThesing,Walker, and Office Manager Spann denied that the No 2 phone was out of of der thatmorning.Thesing denied assigning Parrett to repair the phone lineSpann (who wit-,uessed the conversation) and Walker denied that Parrett did any work on the switchboard.Parrett's daily work reports, which were later introduced in evidence, do not disclose thathe did any work either on the No. 2 phone or on the switchboard on July 24, the only dayon which the incident could have occurred.The undersigned concludes that the weight ofthe evidence is contrary to Parrett's testimony.The findings in this paragraph are based on the testimony of Walker.There is littlematerial conflict between Parrett and Walker as to the substance of the conversation, thedifferences being mainly as to which of them initiated it, and whether Parrett's role wasan aggressive one, as Walker testified, or, as Parrett testified, purely passive in that hemerely answered questions put by Walker.While Parrett denied that he asked Walker to-join the Union, and also denied telling her that he had been warned about discussing theUnion on company time, Walker did not testify that he had ; and her testimony as to thestatements related in the text is not specifically denied. Insofar as the differences in theirversions may be material, it is likely that Walker's version is more accurate, since, despitehis contrary testimony, Parrett had no apparent reason to go to the switchboard exceptto talk to Walker about the Union. In addition, as is disclosed hereinafter, 2 days laterWalkermade a written statementof the occurrence.This statementis inaccordance with-the above findings._— W. T: `SMITH` I.UMB'ER COMPANY611who was assuredthat Parrett would not' be informed of it. The 'affidavit 'statedas follows:Tuesday morningabout 11: 15 Joe Tom Parrettcame inthe officeand askedme,,to. ring the #2 yard telephone to see ifit ranghard.I told him I didnot know that anything ,was .wrong withit as I had not reportedF anythingand Mr. Waller had not tried to get, me.He then asked me what I thought about the Union. I told him I didn'tknow anything about it but Emma Jean' had mentioned it, to me. He went,on to ask meif I was satisfiedand told me all about how it'wonld help me.He told methere wasgoing to bee a meeting,at, some school. house Saturdaynight and askedme ifI would be interested in going.He told me this wasnot supposed to,be discussed during office hours and that lie would bringsome cards to the office for everybody to, fill out. 1,He also told me that'ifI didn't join now I would,eventually, have to, and it' would cost more.Curren advised the discharge' of Parrett, telling 'McGowan that if he -did notenforce therules onthis occasion he would be unable to.do so thereafter.Either on that day or later McGowan asked Chief Engineer Thesing whether'Parrett had been sent to make anyrepairs onthe telephone lines.Thesing toldMcGowan that'he,had not.,,I,,Upon the direction of McGowan, Parrett was' given a discharge notice,bySuperintendent Adams, who told him that he was being dischargedfor unionactivity, and that affidavits had been secured against him. Parrett asked Adamsfor the affidavits.Adams replied that they were in the office. Parrett then sawthe paymaster who denied knowledge of the affidavits. From there Parrettwent to the main office where he asked Spann whether-she knew anything aboutthem.Although she had secured the statement from Walker,Spanntold Parrettthat she knew nothing about it. Parrett then saw President McGowan andCurren and asked for an explanation of his discharge. They told him that hehad violated a company rule forbidding organizational activity on company time.Parrett denied the accusation, inquired where and how the violation had sup-posedly occurred, and asked to see the affidavits. Curren and McGowan refusedto give him any details, stating that the affidavits were confidential.After someargument Parrett finallysaidthat he guessed that he had "stuck [his] neck out,",.and asked for a recommendation.McGowan replied that since his work wasexcellent he would be given onewhich Parrett later received.Curren toldParrett that the respondent had "nothing against" either him or the Union, butthat it expected a full day's work for a full day's pay, and that if Parrett feltthat he had been wronged, he could file a charge with the Board. .The interview'then terminated 4Parrett's separation notice gave rule 25 as the reason for his discharge,-"Participation in organizational activity on company time without permission'from the superintendent."The warning to ParkmanEmma Jean Parkuian was a friend of Parrett's.Walker's affidavit, whichhas been set out above, referred' to the fact that Parkman had mentioned the3A referenceto EmmaJean Parkman whose dischargeis discussed hereinafter.' The findingas to Parrett's statementthat he had "stuck(his] neck out"is based onthe testimony of Curren and McGowanParrett's testimony was that he said that if he,,bad stuckhis neck,out he "should payfor itOtherwiseto the gistof the conversation.,.,,,,—,,,,,.1 ,612DECISIONS OF NATIONALLABOR RELATIONS BOARDUnion to Walker. Following the .discharge of Parrett,,and on the same after-noon, Parkman was called into the office of Curren and questioned as to the.extent of her conversation with WalkerParkman said that she had merelymentioned the ,Union in passing.Curren then told `3'alkei that~,s'be -was- free'to join the,Union or not to' join it, but that' it was contrary to company rulesto talk about the Union on company 'time.' 'Curren further said, in substance,that Parkman was subject to discharge for`her offense, but'that she was onlybeing warned, because it'was deemed that a warning would be sufficient. Park-man replied that she had not known that the rules were applicable to office em-ployees.6On August 13 the respondent and the Union executed a consent election agree-ment which excluded clerical employees, among others, from the election unit.On the same day Curren again called Parkman into the office. According, toher testimony, Curren told her that she was a confidential employee; that shewas not eligible to join the Union even if the office force was organized; andfurther told her that any information she acquired -in the office was confidentialand not to,be disclosed.Parkman replied 'tha't she understood the latter.,Curren's testimony as to this interview was that certain information respect-ing a check for an insurance claim had "leaked out" of the office, and thatParkman and the respondent's cashier were the only persons who could havebeen the source of the leak ; that he told Parkman of the incident ; that Parkman'became angry at the suggestion that she might be .involved, and stated that the'respondent was "after her" because of the Union; and that in denying the latter,accusation he pointed out that Parkman was not eligible to vote in the coming,election because clerical workers were excludedCurren further testified thatParkman was called in `because the, Union organizational drive was going onand we didn't want company information going into that plantWe didn'twant the Union to get a look at the books " . The cashier was not questioned.Both Parkman and Curren impressed 'the undersigned as inherently truthful.It seems unlikely, however, that Curren, in view of his background, would havestated categorically that Parkman was ineligible to join the UnionParkman,in,her anger, could readily have misunderstood or failed to recollect accuratelythe precise context of Curren's statements with respect to eligibility. It istherefore found that Parkman was mistaken in her testimony to the effect thatCurren told her she was permanently ineligible to join the Union becauseof her confidential position.The discharge of ParkmanOn September 11, 1945. the day before the consent election, Parkman was.discharged for the stated reason of,non-cooperation.The circumstances underwhich the discharge occurred were as follows :The respondent operates a hotel or rooming house. in Chapman, in which anumber of employees reside.Parkman had lived in the hotel for some 4 years,occupying the same room. This room and the one adjacent to it had a connecting,bath.They were the only rooms in the hotel so situated. Parkman did notoccupy her room on week-ends, however.On Friday she customarily went to herhome, some 20 miles away, returning to Chapman on Sunday night.The town of Chapman 'has a community church, with a non-resident pastorwho comes to .the town monthly to,hold services.On these visits the pastor is6The abovefindings as to Curren'swarning to Parkman are based on the testimony ofboth, whichis substantially in agreement. W. T. SMITH LUMBER COMPANY613housed at thehotel.Sometime prior to September 1945, thedncumbenttminister.had°41iedand a new pastor, a Reverend Knost, was appointed.His first service,in the-new pastorate was -held on September 9. Sometime idgring,the-- wpek,of .September 2, Parkman and the occupantsof theadjoining room .were,asked,whether theywould mind being moved-to other quarters in the hotelover Satur-day night, September8, in orderto accommodate Reverend Knost and this-family.;The occupants,of'the other room acquiesced.Parkman, howeier, convinced that..the request was made in order to-inconvenience her, announcedher intention of.giving ,up.,residence in the hotel and movingto her home.On Fridayafternoon-Park ian,did,moVbelongingsfrom the.hotel;shevoiced'some angry comments concerning the requestfor her room. In particular-she said that if the other rooms in the hotel were not good enough for the,ministerthey were-not good-enoughfor her.These commentswere overheard,by a group of people sitting onthe ,porch,among whom was Reverend Knost, who.had arrivedthat afternoon.He approachedParkman and apologized,statingthat she had not wanted to inconvenience anyone. She replied thatshe hoped,that he'd enjoy the room since he was putting her out. She further said, however,that she didn't blame ReverendKnost, butintimatedthat PresidentMcGowan.was deliberately attempting to inconvenience her by requiringher to give up.her room.All the witnesses to the scene testified that Parkman was angry and,her mannersarcastic,and that the incident caused considerableembarrassmentOn the, following Monday, it was reported to President McGowan bythe. managerof the hotel.McGowan thereupon called in Parkman and discharged her.On the day that,Parkman was dischargedthree employees were called to the,office and told by Curren that reports had been made to the effect that they had.been threatening other employees unless they voted for the Union.The threedenied these reports.They were then told that they were free to join the Unionor to vote for it and that their rights in that respect would not be interfered with,but that the respondent wanted to be sure that all employees were afforded a,free choice -.On the following day the election was heldAt the request of the respondent-the Board agent conducting the election addressed the employees, telling themthat the election was by secret ballot : that no one would know how they voted ;and that they were free to vote as they pleased.The Union won the election by a majority of over 90 percent.Subsequently the respondent and the Union negotiated a collectivebargaining,contract which was in effect as of the time of the hearing. In this contractthe company rules referred to above were incorporated, and the Union thereinagreed to cooperate in their enforcement.ConclusionsAs has been indicated,the Board alleged that the plant rules were adoptedand enforced by the respondent for the purpose of interfering with the Union's-organizational drive.In the alternative,the Board contends that the rules,were, in any event, unreasonable impediments to legitimate union activity.,Finally, the Board contends that Parrett and Parkman were discharged fortheir union activity.There are factors which suggest the correctness of the Board's assertions.,These are the following.-One of the reasons for the enactment of the rules was admittedly to limit-union discussions.Although there are vague assertions in the record to the,effect'that unnecessary conversation.on company time is-as always,understood,809095-49-vol. 79-40 ,6'14DECISIONS` OF NATIONAL LABOR RELATIONS BOARDto, be prohibited; it is clear that no such' restrictions had ever'lieen announced'to the employees. - The rules were-not published until the Union began'to organize.The organizational drive did not adversely affect production:There' was noappareut turmoil. In short, as President; McGowan testified, the situation was-entirely, normal' 'Two days after the rules had been posted, and without otherwarning,' Parrett was subjecfed'to the drastic I penalty of discharge for ,a viola-tion of the rules which had occurred only' several 'hours ^after' they had first beenposted.That Parrett's' union activities; however unpronounced; had been, suffi-cient to attract some attention, 'is evident-1 from; Spann's, immediate"suspicionsas to the, subject of his conversation with Walker; apparently based on her`knowledge of prior solicitation by him on! his own' time. In) discharging Parrett`no hearing was -afforded him' He, was given rio opportunity to defend himself'or'to advance an explanation, although he denied' the charges against him.'The respondent' refused' even to' inform' him specifically of what he' had done-that had constituted,a violation of the rulesWalker's statement, madeex parte,and upon assurances that its' contents'2oould notberevealed to Parrett,wasaccepted as the sole basis of the discharge:The 'arbitrary manner in whichthe discharge was effected 'is alone sufficient 'to' make' it highly suspicious.Atbest the procedure does not reflect it personnel' policy of high order. ' ' 'Immediately after Parrett's separation, Parkman, against whom the only,charge was that she had "mentioned" the Union to Walker, was called into theoffice and warned by Curren about talking about 'the Union on company time.Nothing was said to Walker.Other employees who, according to Parkman,had spoken unfavorably about the Union on company time were not warned.While it is not shown that these latter comments were brought to the attentionof the respondent, so far as the record discloses only those persons who hadspoken in favor of the Union were questioned, or warned.While Curren testified that the rules were not intended to prohibit mere talk-ing about the Union unless it interfered with production, there was nothing inWalker's affidavit to indicate that Parkman's statement to Walker interferedwith production or, indeed, even indicating that it was made on the respondent'spremises.In addition, while Curren also testified that the rule against excessive talkingapplied equally to all subjects of conversation, several of the respondent's super-visors testified that they interpreted it as applying only to union conversation .6Further supporting the Board's theory is Curren's action in calling in Parkmanin August and warning her about the disclosure of confidential information.Curren's testimony makes it clear that Parkman was selected for the warning-partially because he suspected that she was interested in the Union.All these factors cast suspicion upon the respondent's motives in establishingand enforcing the rules, in questioning Parkman about union activity, and indischarging her and Parrett.However, there is also evidence that the respond--ent'smotives were legitimate.Thus, President McGowan and his two brothers (also officers in the firm)testified that they decided upon a policy of neutrality as soon as they learnedof the union drive, that they scrupulously endeavored to follow this policy, andthat Curren was retained in order to insure full compliance with the law.Ashas been related, the supervisors were specifically instructed on several occasionsto make no statements or to take any action which might influence the employees.The absence of contrary evidence suggests that these instructions were followed.Supervisors Davis and ThesingThere are, however,no apparent instances of actualenforcementof this interpretation by these supervisors "W.- T. SMITH. LUMBER COMPANY`6'15discharged and Parkman warned, upon his recommendation. The, undersigned.seesmo'substantialbasis, for- discrediting the testimony of the. McGowans, and=there is ono apparent basis for concluding that Curren was actuated by a. desireto interfere with the union's activities...I,Probable cause existed ifor the discharge of.both Parrett, and Parkman. ,The-Boaid h'as 'held.that'an employer may,, proNiided his,motives are non-discrimina-tory, prohibit union activity on working time.' In the instant case the respondei)t-did-prohibit such activity.Parrett left his place of work -to solicit Walker-during the working time^of both... Although Parrett testified that he;went to, theswitchboard on an, assignment, the undersigned has found,to the contrary. , Whileit is probably, literally true that. Parrett did not ask. Walker, in so many words,-to join the Union, it seems clear that he left his place of work and went to the.switchboard, for the sole purpose of .interesting Walker in. the Union, and, thathe was engaging in solicitation.Had Parrett been unaware, of the rule, it could-not have been validly enforced against, him.An employer may not,disciplineemployees for union activity even on company time without reasonable noticethat such activity is prohibited.,While Parrett denied knowledge of the, rule, the undersigned infers the con-trary.Thus, Parrett did not specifically deny having stated to Walker that lieshould not be discussing the Union on company time. Although informed byCurren that he had been discharged for violation of the rule prohibiting unionactivity on company time, the testimony does not reveal that he denied knowledgeof such a rule.He merely denied the truth of the accusation. In addition, heultimately admitted to McGowan and Curren that he had "stuck [his] neck out,"which the undersigned construes as an admission that he had engaged in organi-zational activity on company time with knowledge that it was prohibited.What-ever. the validity of other portions of the rules and the methods of enforcement,Parrett engaged in union activity on company time though aware that it wasforbidden.The circumstances of his discharge, while suspicious, do not warrantthe inference that this conduct was seized upon as a pretext for separating himbecause of his union activity.8Persuasiveground alsoexisted for the discharge of Parkman. The requestfor the use of her room was not, under the circumstances, unreasonable, sinceitwas the most adequate accommodation for the minister and his family. Thesupposition that the request was made for the deliberate purpose of incon-veniencing Parkman and provoking resentment which might lead to an incidentproviding pretext for her discharge, is not persuasive.The occupants of theadjoining room had likewise to be discommoded. Parkman's room wasrequiredfor only 1, or at the most 2, nights. She would not have used the room in any-event, since she intendedin accordance with her usual custom tospend theweek-end at her home. Similar provision has been made for the minister on hissubsequent visits to Chapman. Parkman's resentment of what she, undoubtedlyhonestly, regarded as a discrimination directed at her, resulted. in a scene atthe hotel which, according to the witnesses, created considerableembarrassmentand was humiliating to the Reverend Knost. In any eventit was soreported toMcGowan, who testified that it was solely because she had createdthis scene7Peyton Packing Company,49 N. L. R. B. 828.'There was dispute as to whether the rules were posted in the electrical shop on July 24or on July 25. This dispute need not be resolvedThe rules were posted elsewhere onJuly 24, Parrett having admittedly seen them at noon. In any event, it is inferred thatParrett must either have seen or been informed of them prior to his conversation withWalker. s,616DECISIONS OF NATIONAL- LABOR RELATIONS BOARDthat he discharged Parkman.Under the :circumstances the undersigned is not'prepared to say that the incident was seized .upon by,'McGowan as a pretext.It is therefore found that the evidence does not support the allegation thatParrett and Parkman were discharged because of their activity on behalf ofthe Union.While the questioning of. and warnings to, Parkman are also suspicious, theydo not, standing alone. warrant the conclusion that they constituted unfair laborpractices.The questioning of the three employees who were alleged to havemade threatening remarks is not susceptible "of the construction that- it inter-tfered-w4thitheir organizational rights.While, as'has been-indicated; only persons'who spoke favorably of the Union were questioned and warned, there is no evi-dence that expressions of contrary sentiment were brought to the attention ofthe respondent.There is thus no substantial evidence of discriminatory en-forcement of the rules.As has been seen, Curren's testimony was that the ruleswere not intended to inhibit casual conversation, but only such conversation asinterfered with production. and there is no evidence that it was otherwise en-forced.'Under other circumstances, certain of the rules might, as contended by theBoard, have constituted unreasonable impediments to self-organization andconsequently been invalid.Thus rule 25 prohibited the following:Solicitation of membership, pledges, subscriptions, or the unauthorizedcollection of money or circulation of petitions, or conducting any outsidebusiness on the company's working premises.Participation in any organizational activity of any kind on company timewithout permission of the Superintendent.Without reference to other possible objections, such as the fact that it enables-.the superintendent to enforce restrictions selectively, this rule would appear,on its face, to prohibit union solicitation and dues collection on the employees'own time-an invalid restriction in the normal circumstance.The respondentcontends, however, that both paragraphs of this rule are to be read together andthat, thus construed, the rule Is entirely inapplicable to the employees' own time.But the undersigned finds it unnecessary to construe any of the rules at thepresent timeAs has been indicated, following the election the Union executeda collective bargaining contract with the respondent in which the above ruleswere included and in which the Union agreed to cooperate in their enforcement.It is found that the rules are enforcible as presently interpreted.''Whetherrule 25 would be plainly invalid, or invalid because of ambiguity, if charges,were filed by a labor organization which did not contract for its enforcement,need not be determined here since the issue is not presented. Similar observa-tions are applicable with respect to rule 19, which has been set out heretofore."It is found that the evidence does not sustain the allegations of unfair labor-practices, and it will therefore be recommended that the coinplaint be dismissedin its entirety.Upon the basis of the foiegoing findings of fact and upon the entire record inthe case, the undersigned makes the following.It is to be assumed that the mistaken interpretations of Davis and Thesing to the effectthat union conversation was singled out for prohibition, while conversation on other topicswas tolerated, have now been corrected10 SeeFamous Barr Co.,59 N L R B 976;North AmericanAviation,Inc,56 N. L. R. B.-95911Burroughs-Wellcome 6Company, 68 N. L. R. B 175. W. T. SMITH LUMBER COMPANY617CoNCLusIoNS of LAW1.The operations of the respondent, W. T. Smith Lumber Company, consti-tute trade, traffic, and commerce among the several States, within the meaningof Section 2 (6) and (7) of the Act.2. InternationalWoodworkers of America, C. I 0., is a labor organization,within the meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices,within the mean-ing of Section 8 (1) and (3) 'of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theiunndersigned recommends that the complaint against W. T. Smith Lumber Com-As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations,filewith the Board, Rochambeau Building, Wash-ington 25, -D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of thexecord or proceeding(including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in support.thereof ; and any party or counsel for the Board may, within the same period,-file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board, filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65. As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.CHARLES W. SCHNEIDER,Dated-January 8, 1946.Trial Examiner.